Per Curiam,
This was a feigned issue to determine whether a judgment confessed by Loeffert & Son to Henry Lentz was fraudulent. It was a pure question of fact, and was necessarily to be determined by the jury. A large amount of testimony was taken, and as there are no exceptions to the admission or rejection of evidence it must be concluded that each party had the fullest opportunity to lay before the jury every matter of fact which might be considered as likely to affect the result. The learned court below fairly submitted the whole question of fraud to the jury with instructions which, as it seems to us, gave the points of view on either side of the controversy to the jury without bias or unfairness, so far as we can discover. There was a serious conflict of testimony which involved the credibility of witnesses. The court stated fairly what the controverted testimony was, and left its determination to the jury. Nothing else could have been done. We do not discover any error in the answers to the points. The assignments of error are all dismissed.
Judgment affirmed.